            That the trial currently set to begin on April 8, 2019 in the above-referenced matter be continued
 2
     to one of the following proposed dates, beginning: June 3, 2019, September 9, 2019 or September 23,
 3
     2019. The parties make this request due to Plaintiffs unavailability for the current trial date.
 4
     DATED this 5 day of February          , 2019.         DATED this _5_ day of February          , 2019.
 5
 6
     SPRENZLAW                                                     ATKIN WINNER & SHERROD
 7

 8

 9
     KEV~~
     Nevada Bar No. 7924
                                                                    Isl Lara L. Miller
                                                                   THOMAS E. WINNER, Esq.
                                                                   Nevada Bar No . 5168
10   9960 W. Cheyenne Ave., Ste. 170                               LARA L. MILLER, Esq.
     Las Vegas, Nevada 89129                                       Nevada Bar No. 12618
11   Attorney for Plaintiff                                        1117 S. Rancho Dr.
                                                                   Las Vegas, Nevada 89102
12
                                                                   Attorney for Defendant
13

14   DATED this 2-_ day of February        , 2019.
15

16   ALBRIG T, STODDARD, WARNIC                      ALBRIGHT

17

18

19

20

21

22
                                                      ORDER
23
     IT IS ORDERED
            IT IS ORDEREDthat the
                               thattrial
                                     the date  set for
                                         trial date     April 8, 2019
                                                    is scheduled  for - is -vacated and continued to Monday, June 3,
                                                                              - - with calendar call scheduled
24   2019 at 9:00 a.m. in Courtroom 6C. Calendar Call currently set for April 2, 2019 is vacated and
     continued
     for - --to-  Tuesday,
                    --      May 28, 2019 at 8:45 a.m. in Courtroom 6C.
25

26
                       6th_ day of _
            DATED this _            February
                                     __ _ _ __, 2019.

27

28
                                                            UNITED STATES
                                                           ANDREW         MAGISTRATE JUDGE
                                                                    P. GORDON
                                                           UNITED STATES DISTRICT JUDGE

                                                          -2-
